DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a SECOND, NON-FINAL FIRST OFFICE ACTION for Application 16/538,345, filed on 08/12/2019.  This 2nd non-final is in response to an Applicant-Initiated Interview on 10/21/2021 in which the examiner agreed that the prior art reference Rao, Pre-Grant Publication No. 2015/0262207 A1 is not eligible as prior art.  This application is a Continuation of Application #14/984,690, now Patent No. 10,380,633, filed on 12/30/2015, which claims priority to Provisional Application #62/188,482, filed on 07/02/2015.
Claims 1-25 are pending and have been examined. 


CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 1:
“an impressions collector to receive…”
“a factor generator to calculate…”
“an audience calculator to determine…”
“a ratings data generator to generate…”
In claim 2:
“a second impression collector to…”
In claim 6:
“a ratio calculator to determine…”
In claim 7:
“a matrix convertor to convert…”
“an adjuster to apply…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06). 

	Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.(FP7.34.01).  The claim limitations (in claim 1) “an impressions collector to receive…”, “a factor generator to calculate…”, “an audience calculator to determine…”, “a ratings data generator to generate…”, (in claim 2) a second impression collector to…”, (in claim 6) “a ratio calculator to determine…”, (in claim 7) “a matrix convertor to convert…”, “an adjuster to apply…” invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.   In the specification, there is no disclosure of any particular structure to perform the various functions.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) .

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 
exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the claim limitations (in claim 1) “an impressions collector to receive…”, “a factor generator to calculate…”, “an audience calculator to determine…”, “a ratings data generator to generate…”, (in claim 2) a second impression collector to…”, (in claim 6) “a ratio calculator to determine…”, (in claim 7) “a matrix convertor to convert…”, “an adjuster to apply…” invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 18 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to an apparatus, but, as discussed above, the apparatus includes components that do not have corresponding sufficient structure in the applicant’s specification.  Claim 10 claims a tangible computer-readable medium.  Because the applicant’s specification explicitly states on pages 41-42 that by “tangible” the claim excludes propagating signals and other transitory mediums and includes hardware mediums such as a CD-Rom, the examiner considers the claim eligible in light of the guidelines of the Kappos Memorandum of 2010.  A medium, or article of manufacture, is a statutory category for patentability.  For the sake of examination, since the apparatus of claim 1 and medium of claim 10 both 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count, determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count of the database proprietor, and generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count.”  The claims are determined to be directed to an abstract idea, namely a mental process. A human operator with access to the audience count data could calculate a deduplication factor, determine the corrected audience data, and generate a rating using pen and paper and mental steps.  Page 52 of the Federal Register containing the January 2019 Updated Patent Eligibility Guidance states that a mental process includes such as “concepts performed in the human mind including an…evaluation, judgment.”   Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes “receiving a first audience count, …a second audience count, and …a third audience count, …the third audience Ultramercial and buySAFE v Google.  The steps also include data being received and introduced “by the server of the database proprietor.”  The limitation is recited at a high level of generality and as recited is considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).   Therefore, the elements beyond the abstract idea do not integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes “receiving a first audience count, …a second audience count, and …a third audience count, …the third audience count including a duplicated audience count.”  These limitations are considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  The steps also include data being received and introduced “by the server of the database proprietor.”  The limitation is recited at a high level of generality and as recited is considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).   Therefore, the 
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to collect and receive the data, perform a determination and a calculation, and then come up with a final audience rating once the data is deduplicated.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 4 limits the type of media category to streaming media and text, but the type of category does not change the nature of the analysis, limitation is considered insignificant extra-solution activity, as the type of category does not change the way the steps are performed or the general type of data collected or ways that it is analyzed (see MPEP 2106.05 (g)).  Claim 19 adds a second network communications delivered to computing devices, and this is considered part of the abstract idea, as the number of communications would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 20 is also considered part of the abstract idea, as adding a fourth and fifth audience count would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 21 adds a variable to the received collected impression count of “frequency” of impression count.  The Examiner takes Official Notice that it is old and well known in the advertising arts to use frequency as a variable in ad targeting and in analysis of ad effectiveness.  Further, the first impressions count is limited to presentation of a time segment of the media.  However, the limitation is considered insignificant extra-solution activity, as the fact that the content is a time segment of streaming media and not an entire piece of content does not change the nature of the invention, as nothing is done with the fact that the content is a time segment (see MPEP 2106.05 (g)).  Claim 22 adds the 
Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   





Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-14, 16-22, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perez, et al., Pre-Grant Publication No. 2012/0072469 A1 in view of Rao, et al., Patent No. 8,973,023 B1.
Regarding Claims 1, 10, and 18, Perez teaches:
A method (apparatus)(medium)… comprising:
receiving, from a server of a database proprietor, a first audience count indicative of first numbers of impressions corresponding to network communications attributed to a first media category for a demographic group, a second audience count indicative of second numbers of impressions corresponding to the network communications attributed to a second media category accessed by the demographic group (see Figure 1 #124, [0013], [0015], [0022]-[0023], [0041]-[0042] and [0056]-[0058] in which a database proprietor contains profile data 
generating, by executing a fifth instruction with the processor, audience metrics for the first media based on subtracting the corrected audience count from the first audience count (see [0041]-[0042] and [0056]-[0058] in which a corrected or adjusted audience count is used to generate actual estimated audience metrics)
Perez, however, does not appear to specify:
and a third audience count indicative of third numbers of the impressions corresponding to the network communications attributed to the first media category and the second media category accessed by the demographic group, the first audience count including a duplicated audience count introduced by the server of the database proprietor 
calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count 
determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count introduced by the server of the database proprietor
generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count
Rao teaches:
and a third audience count indicative of third numbers of the impressions corresponding to the network communications attributed to the first media category and the second media category accessed by the demographic group, the first audience count including a duplicated audience count introduced by the server of the database proprietor  (see Figure 4, Column 21, line 1-Column 22, line 10, including Tables 7 and 8, and Column 32, lines 11-35) 
calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count  (see Column 25, line 25-Column 31, line 39, all which discusses duplication and deduplication of impression data, and adjustments for duplication, therefore deduplication, in such as Column 25, lines 55-67, Column 26, lines 36-43 and 56-67, and Column 27, lines 15-65)
determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count introduced by the server of the database proprietor (see Column 6, lines 4-60, Column 26, lines 15-50 and  Column 28, 17-65 in which the deduplication factor is determined, and Column 31, 50-Column 32, line 62 in which a corrected audience count is determined based on the deduplication factor)
generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count (see Column 6, lines 40-61, Column 7, lines 10-26, Column 47, lines 61-67, and Column 54, lines 9-60 in which ratings information is generated for the first media category based on the corrected audience count)
Therefore, it would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches using audience demographic information from a database proprietor to adjust demographic reach for specific media categories, and using a deduplication factor to adjust audience ratings would allow for a more accurate assessment of audience reach and targeting based on removal of duplicate exposure.





Regarding Claims 2, 11, and 19, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Rao further teaches:
collecting second network communications from computing devices, the second network communications indicative of impressions of the first media category delivered to computing device via the internet (see Abstract and Figure 4 in which communications from TV and internet are collected)
It would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches media segments, and collecting internet data would allow for deduplication including from a common advertising medium at the time of filing of the application. 


Regarding Claims 3, 12, and 20, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
estimating a fourth audience count for the demographic group, the fourth audience count indicative of a first number of people who accessed the first media category 
estimating a fifth audience count for the demographic group, the fifth audience count indicative of a second number of people who accessed the second media category (see [0041]-[0042])
Rao further teaches:
applying a deduplication factor to a sum of the fourth audience count and the fifth audience count (see Column 6, lines 4-60, Column 26, lines 15-50 and  Column 28, 17-65 in which the deduplication factor is determined, and Column 31, 50-Column 32, line 62 in which a corrected audience count is determined based on the deduplication factor)
Therefore, it would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches using audience demographic information from a database proprietor to adjust demographic reach for specific media categories, and using a deduplication factor to adjust audience ratings would allow for a more accurate assessment of audience reach and targeting based on removal of duplicate exposure.

Regarding Claim 4, the combination of Perez and Rao teaches:
the apparatus as defined in claim 1…
Perez and Rao, however, does not appear to specify:
wherein the first media category corresponds to streaming media and the second media category corresponds to text
Perez and Rao do, however, teach impression data for demographic groups in response to content served through various media such as the internet and television (see at least Abstract and Figure 4 of Rao).
streaming media and text with Perez and Rao because Perez and Rao already teach other forms of media such as internet and television and streaming media and text would allow the same steps to be applied to other forms of relevant and popular media. 


Regarding Claims 5, 13, and 21, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
estimating a fourth audience count based on a first impressions count and a first frequency of impressions detected by the database proprietor, the first impressions count indicating presentation of the first media category (see [0041]-[0042], [0056]-[0059], and [0068]-[0073])
Rao further teaches:
a time segment of the media (see Column 8, line 63-Column 9, line 40 in which dates and times of viewing are compared to time segments of the media to ensure viewership)
It would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches media segments, and identifying a segment would ensure viewership of the media. 

Regarding Claims 6, 14, and 22, the combination of Perez and Rao teaches:
the method as defined in claim 21…
Perez 
determining the first impressions count by applying a first ratio to a second impressions count, the first ratio indicating a quantity of time sub-segments of the first media category presented at the computing devices during a time segment, the second impressions count indicating a number of impressions of second media (see [0041]-[0042], [0056]-[0059], and [0068]-[0073])



Regarding Claims 8, 16, and 24, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
a network affiliate distributor providing the first media category to ones of the computing devices as permitted by the network affiliate, a program distributed by the network affiliate and provided to ones of the computing devices via the network affiliate distributor, the first media category a part of the program, and an episode that belongs to the program corresponding to the first media category (see Figure 1, [0013] and [0022] in which network affiliates for internet media include such as Yahoo, Facebook, etc.)
Rao further teaches:
determining an identifier of the network communications relating to first numbers of impressions to respective time segments of the first media category, a network affiliate distributor providing the first media category, a network affiliate distributor providing the first media category to ones of the computing devices as permitted by the network affiliate, a program distributed by the network affiliate and provided to ones of the computing devices via the network affiliate distributor, the first media category a part of the program, and an episode that belongs to the program corresponding to the first media category (see Column 7, lines 15-36 and Column 10, line 60-Column 11, line 13)


Regarding Claims 9, 17, and 25, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
identifying at least one of time segments of the first media category presented at the computing devices of the second numbers  of impressions corresponding to the second media category of the computing devices (see [0041]-[0042], [0056]-[0059], [0068]-[0073])


Claims 7, 15, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perez, et al., Pre-Grant Publication No. 2012/0072469 A1 in view of Rao, et al., Patent No. 8,973,023 B1 and in further view of Vos, et al., Pre-Grant Publication No. 2014/0108130 A1.
Regarding Claims 7, 15, and 23, the combination of Perez and Rao teaches:
the method as defined in claim 22…
Perez and Rao, however, does not appear to specify:
converting a misattribution matrix to an impressions matrix, the misattribution matrix including a probability that the first impressions are attributable to a second demographic group when, the impressions matrix indicative of numbers of impressions determined by the database proprietor to correspond to respective ones of demographic groups
applying the impressions matrix to a redistributed impressions count to generate the second impressions count, the redistributed impressions count compensating for second demographic information being unavailable to the database proprietor
Vos teaches:
converting a misattribution matrix to an impressions matrix, the misattribution matrix including a probability that the first impressions are attributable to a second demographic group when, the impressions matrix indicative of numbers of impressions determined by the database proprietor to correspond to respective ones of demographic groups (see at least Figure 3, [0045]-[0053], and [0056]-[0058] which details applying an impressions matrix used as a corrections matrix to redistribute impression counts for a demographic group)
applying the impressions matrix to a redistributed impressions count to generate the second impressions count, the redistributed impressions count compensating for second demographic information being unavailable to the database proprietor (see at least Figure 3, [0045]-[0053], and [0056]-[0058] which details applying an impressions matrix used as a corrections matrix to redistribute impression counts)
It would be obvious to one of ordinary skill in the art to combine Vos with Perez and Rao because Perez already teaches the use of a coefficient matrix as in [0032], [0039], [0042], [0045]-[0046], and [0049] and using an impressions matrix would facilitate generating an adjusted impressions count for a demographic group even when data is unavailable such as when a user does not have an account with the database proprietor. 


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Sullivan, et al., Pre-Grant Publication No. 2016/0189182 A1- determination of misattribution of age in audience determination, using corrected audience measurements and impressions matrices 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682